DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendments and arguments in pages 9-12 remarks regarding independent claims 1, 25 and 28 submitted on November 17, 2020 are persuasive. Examiner believes the specifically the invention to processing large volumes of machine-generated data in an intelligent manner and effectively presenting the results of such processing continues to be a priority. Examiner believes the limitation of “receiving, by one or more processing devices, an identification of a plurality of key performance indicators (KPIs), wherein each KPI of the plurality of KPIs indicates a measure of performance for a service of an information technology environment, the service having a service definition identifying one or more entities that provide the service, each of the one or more entities having a respective entity definition including information to identify machine data pertaining to an entity providing the service and identified in the service definition, the machine data produced by one or more components within the information technology environment; 
causing, by the one or more processing devices, execution of a search query for each of the plurality of KPIs to derive one or more values indicating the measure of performance for the service, wherein the one or more values are derived from machine data identified in accordance-with one or more entity definitions of the one or more entities providing the service and identified in the service definition, each of the one or more values being associated with a point in time or a period of time; and 
causing, by the one or more processing devices, display of a plurality of parallel, time-based graph lanes calibrated to a same time scale, each graph lane corresponding to a respective KPI of the plurality of KPIs, and each graph lane having a graphical representation indicative of the one or more values of the respective KPI" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 25 and 28 are not taught or fairly suggested by the prior art of 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving, by one or more processing devices, an identification of a plurality of key performance indicators (KPIs), wherein each KPI of the plurality of KPIs indicates a measure of performance for a service of an information technology environment, the service having a service definition identifying one or more entities that provide the service, each of the one or more entities having a respective entity definition including information to identify machine data pertaining to an entity providing the service and identified in the service definition, the machine data produced by one or more components within the information technology environment; 
causing, by the one or more processing devices, execution of a search query for each of the plurality of KPIs to derive one or more values indicating the measure of performance for the service, wherein the one or more values are derived from machine data identified in accordance-with one or more entity definitions of the one or more entities providing the service and identified in the service definition, each of the one or more values being associated with a point in time or a period of time; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159